DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 12/17/2021 containing amendments and remarks to the claims.
The objections to claims 12 and 20 are withdrawn due to amendments made to the claims.

Election/Restrictions
Claims 1-12 and 20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Crawford on 02/24/2022.

The application has been amended as follows: 
Specification 
Page 6, line 7: Replace “is be” with “is between”

Claim 12
Line 4: Replace “is be” with “is between”

Claim 20
Line 4: Replace “is be” with “is between”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-8, filed 12/17/2021, with respect to the rejections of claims 1-2, 5-12 and 20 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended claim 1 to incorporate subject matter indicated as being allowable in the Non-Final Rejection dated 09/28/2021. Therefore, the rejections of claims 1-2, 5-12 and 20 under 35 U.S.C. 102 and 103, respectively, have been withdrawn. 
No prior art alone or in combination with references discloses a water separator as recited in claims 1 and 3. 
The closest prior art of record, Firth (GB 2101494 A1) discloses a separation apparatus comprising:
a separation tank 12 comprising a shell (Fig. 1; col. 2, lines 12-14);
an upstream end 16 which extends from one end of the tank to a perforated baffle 44, wherein the perforated baffle extends across at least a third of the internal cross sectional area of the separation tank (Fig. 1; p. 2, lines 14-16 and 73-124); 
an intermediate settling zone 20 comprising a sludge drain 32, separated by the perforated baffle 44 (Fig. 1; p. 2, lines 16-17 and 30-33).
The perforated baffle 44 is considered equivalent to a calming perforated baffle, the upstream end 16 is considered equivalent to a feed calming compartment capable of receiving a feed, and the intermediate settling zone 20 is considered equivalent to a tar drainage compartment that is capable of separating coke/tar from fluid flowing into the compartment. Firth discloses an apparatus having each and every structural limitation recited in claim 1 and therefore the separator of claim 1 is anticipated by Firth. Firth further discloses a downstream end 18 comprising a fluid exit that is capable of separating fluid from fluid flowing into the downstream end and separated by a baffle 56 (Fig. 1; p. 2, lines 14-16; p. 3, lines 14-16 and 33-37). The downstream end 18 is considered structurally equivalent to the claimed quench water compartment and baffle 56 is considered equivalent to the claimed retention baffle. 
Firth differs from the claimed invention in that Firth fails to disclose a process condensate compartment separated by a perforated baffle. While Firth does disclose another compartment 62 which may seem equivalent to a process condensate compartment, the compartment 62 is not separated from the downstream end 18 by a perforated baffle. Vertical wall 58 is not taught to be perforated and therefore the compartment is structurally different than the claimed process condensate compartment. 
Since the prior art fails to disclose or reasonably suggest the separators as claimed, the claimed methods of using the separators are not disclosed or suggested by the prior art and therefore are also allowed. As such, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772